Citation Nr: 0331702	
Decision Date: 11/14/03    Archive Date: 11/25/03	

DOCKET NO.  00-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1944 to June 1946, 
and from January 1951 to April 1952.  He died on July [redacted], 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the appeal in March 
2001.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in Section 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant of 
the VCAA, and that a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  If the physician who provided the 
June 2003 opinion is available he should 
be requested to offer an additional 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected post-traumatic stress disorder 
"contributed substantially or materially" 
to the veteran's death, combined to cause 
death," "aided or lent assistance to the 
production of death," or had "a material 
influence in accelerating death."  If the 
service-connected post-traumatic stress 
disorder cannot be medically linked or 
attributed to contributing substantially 
or materially to the veteran's death, 
combining to cause death, aiding or 
lending assistance to the production of 
death, or having a material influence in 
accelerating death, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the examination report.

3.  If, and only if, the physician who 
offered the June 2003 opinion is not 
available, the claims folder should be 
made available to another physician.  
After review of all of the evidence, the 
physician should determine whether it is 
as least as likely as not that the 
service-connected post-traumatic stress 
disorder "contributed substantially or 
materially" to the veteran's death, 
"combined to cause death," "aided or lent 
assistance to the production of death," 
or had "a material influence in 
accelerating death."  If the 
service-connected post-traumatic stress 
disorder cannot be medically linked or 
attributed to contributing substantially 
or materially to the veteran's death, 
combing to cause death, aiding or lending 
assistance to the production of death, or 
having a material influence in 
accelerating death, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the report.

4.  The RO should then readjudicate the 
issue on appeal.  If the claim remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



